BRADY, Justice:
This is an appeal from the Circuit Court of Bolivar County, Mississippi. We have carefully read the record in this cause and studied the briefs, and, tersely stated, the facts are as follows.
This is a conviction of unlawful possession of narcotic drugs. After the jury found the defendant guilty as charged, the court sentenced him to the Mississippi State Penitentiary for a period of one year.
After prosecuting this appeal, the appellant admitted that there was no reversible *401error in the trial of this cause. However, appellant asserts that he was improperly sentenced for the commission of a felony and that as a first offender he is guilty of only a misdemeanor; that this Court should affirm the case as to guilt and remand to the circuit court for proper sentence.
The state concedes that the appellant’s contention is correct and that the case should be remanded for proper sentencing.
Therefore, this cause is affirmed as to appellant’s guilt and is reversed for proper sentencing under the rule announced in Johnson v. State, 260 So.2d 436 (Miss. 1972).
Affirmed as to guilt and remanded for proper sentencing.
RODGERS, P. J., and PATTERSON, SMITH and SUGG, JJ., concur.